DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Roehrig on 3/19/21.
The application has been amended as follows: 
Claim 1 has been replaced with the following  “A tactile simulation system configured to be used by a subject watching a motion picture, the tactile simulation system comprising: a handgrip section configured to generate one or more vibration, wherein the one or more vibration is experienced by the subject holding the handgrip section; a recoil section configured to generate one or more recoil simulation, wherein the recoil section is removably attached to the handgrip section and further includes an actuator, a wheel assembly operably connected to the actuator, and a piston section operably connected via a shaft attached perpendicular to the wheel and off 
	Claim 5 has been replaced with the following:  “The tactile simulation system according to claim 1, wherein the piston section comprises a slot rail; and wherein the piston section and the wheel are connected through the slot rail, and configured to set the piston section in linear motion.”
	Claim 7 has been replaced with the following:  “The tactile simulation system according to claim 1, wherein the recoil section further comprises a coupling section, wherein the coupling section is configured to detachably attach to the handgrip section.
	Claim 13 has been replaced with the following:  “A tactile simulation system configured to be used by a subject watching a motion picture, the tactile simulation system comprising: a recoil section configured to generate one or more recoil simulation, wherein the recoil section comprises: an actuator, a wheel assembly, operably connected to the actuator, and further comprises a shaft attached perpendicular to a surface of the wheel and off center of the wheel; a piston section operably connected to the wheel assembly such that the rotation of the wheel sets the piston in a linear motion, wherein abrupt movement of the piston section within the recoil section generates the one or more recoil simulation by the subject holding the tactile simulation system; and a controller operably connected to the recoil section, wherein the controller is configured to operate the recoil section based on the motion picture.” 


Examiner’s Reasons for Allowance
In response to the amendments filed on 2/9/21, claims 1, 5-7, 13 & 15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 13.  The prior art fails to disclose or teach a tactile simulation system configured to be used by a subject watching a motion picture, the tactile simulation system comprising: a handgrip section configured to generate one or more vibration, wherein the one or more vibration is experienced by the subject holding the handgrip section; a recoil section configured to generate one or more recoil simulation, wherein the recoil section is removably attached to the handgrip section and further includes an actuator, a wheel assembly operably connected to the actuator, and a piston section operably connected via a shaft attached perpendicular to the wheel and off center such that the rotation of the wheel sets the piston in a linear motion; and a controller operably connected to the handgrip section and the recoil section, wherein the controller is configured to operate the handgrip section and the recoil section based on the motion picture.  As required by the independent claims 1 & 13. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649